Case 1:19-cv-11566-GBD Documenp-t2-

   

¢3( RUTHERFORD & CHRISTIE wl] py yee:
New York ATLANTA veut

 

SO ORDERED:

March 16, 2020

HAD 402 ce5q The March 17, 2020 status
Honorable George B. Daniels ~~ *"*"" conference is adjourned to
United States District Court, Southern District of New York April 28, 2020 at 9:45 a.m.
500 Pearl Street, Courtroom 11A
New York, New York 10007

  
 

SU EE A ee

Vine eval ="

  
 
 

Re: — A.S. v. The Union of Orthodox Congregation
Southern District of New York
Docket No.: 19-CV-11566
Our File No. 215.704

Dear Judge Daniels:

This office represents the Defendants in the above captioned case. This letter is submitted
on behalf of all parties following a telephone conversation with the Court regarding rescheduling
the Initial Pretrial Conference scheduled for tomorrow, March 17, 2020.

The parties jointly request that the conference be adjourned to April 2%, 2020, at a time

selected by the Court. The parties also jointly request that all scheduled depositions be adjourned,
and new depositicn dates be scheduled at the aforementioned conference.

Respectfully submitted,

RUTHERFORD & CHRISTIE,
ile C- i

. Adam C. Guzik, Esq.

 
  

CC: Via ECF
Weinstein & Weinstein, LLP
Attorneys for Plaintiff
68-15 Main Street, 2™ Floor
Flushing, NY 11367
Attn: Jacub Z. Weinstein, Esq.

800 Tarp AVENUE

gti Froaor

New York, NY 10022-7649
Tai) sags 799 | Fi (242) sog-s 162
www. ROTHER FORD CEHRISTIE.COM

 
